 


 HR 1442 ENR: To designate the facility of the United States Postal Service located at 90 Cornell Street in Kingston, New York, as the “Staff Sergeant Robert H. Dietz Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1442 
 
AN ACT 
To designate the facility of the United States Postal Service located at 90 Cornell Street in Kingston, New York, as the Staff Sergeant Robert H. Dietz Post Office Building. 
 
 
1.Staff Sergeant Robert H. Dietz Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 90 Cornell Street in Kingston, New York, shall be known and designated as the Staff Sergeant Robert H. Dietz Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Robert H. Dietz Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
